ALLOWANCE
	The following is an allowance in response to communication received 30 March 2022. Claims 1 – 21 now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Kevin D. Jablonski. The application has been amended as follows: 
Claim 1
A computer-based method, comprising:
at a local observer computer executing an observance opportunity application that is associated with one or more users of a data observation computing platform executing an observance opportunity platform, receiving digitally-presented data in one or more media files;
rendering each media file on a display and performing a hash function on each rendered media file to generate a respective hash value corresponding to each rendered media file;
comparing, at the local observer computer, each generated hash value to a table of previously-generated hash values about media files that are part of an observation campaign; and
in response to determining that any generated hash value matches at least one of the previously-generated hash values in the hash table, collecting and sending meta data about the matching media file and meta data about the local observer computer to a remote server computer.  
	
Claim 3
The computer-based method of claim 1, a second comparison at the remote server computer wherein a second hash table is stored in a remote data store at the remote server computer and the local observer computer is configured to send the generated hash value to the remote server computer through a communicatively-coupled computer network.  

Claim 11
A computer system, comprising:
a local observer computer configured to execute an observance opportunity application associated with one or more users of a data observation computing platform executing an observance opportunity platform, and configured to render a media file on a display and configured to perform a hash function on the rendered media file to generate a hash value corresponding to the rendered media file; and
a remote server computer configured to receive a communication from the local observer computer with the generated hash value 
wherein the local observer 
determine whether the generated hash value matches one or more of plurality of hash values stored in a local hash table; and 
in response to determining that the generated hash value matches at least one of the previously-generated hash values in the hash table, collecting and sending meta data about the media file from the local observer computer and meta data about the local observer computer from the local observer computer.  
	
Claim 18
A computing device, comprising:
a processor; 
a memory coupled to the processor; 
a communication module configured to communicate with a computer network; and 
a display coupled to the processor and configured to render media files on the display under control of the processor;	
wherein the processor is further configured to:
execute an observance opportunity application associated with one or more users of a data observation computing platform executing an observance opportunity platform,
render at least one media file on a display; 
execute a hash function to generate a hash value for each rendered media file;	
compare, at the computing device, each generated hash value to a hash table of previously generated hash values associated with one or more media files that are part of an observation campaign;
in response to a match of the generated hash value to at least one hash value in the table of hash values, collecting meta data about the rendered media file and collecting meta data about the computing device; and
sending all collected meta data to a remote server computer associated with the observation campaign.  


Statement of Reasons for Allowance
The claimed invention is directed to a local observer computer (e.g. mobile device of a user) collects and sends meta data about a media file and meta data about the user’s mobile device to a remote server computer when the computed hash value of the meta data of the media file matches the previously generated value of the media file (by the remote server). Previously generated hash values are available to the user’s mobile device for comparison. Meta data of the user and the media file are collected by the mobile device of the user and sent to the remote server device, only when the hash value of the media file as determined by the mobile device of the user matches with the hash value previously generated by the remote server device.

Prior art or record does not teach mobile device of the user collecting meta data of the user and the media file and sent to the remote server device, only when the hash value of the media file as determined by the mobile device of the user matches with the hash value previously generated by the remote server device.

Prior art Sherf et al. US Publication 2014/0193027 teaches identifying video content via fingerprint matching by accessing an index of reference fingerprints ( e.g., quantized values associated with multiple values calculated from patches of a frame) that are associated with sequential frames of known video content, such as content presented over a certain time period.
Prior art Sherf et al. US Publication 2014/0193027 does not teach mobile device of the user collecting meta data of the user and the media file and sent to the remote server device, only when the hash value of the media file as determined by the mobile device of the user matches with the hash value previously generated by the remote server device.

Prior art Besehanic US Publication 2016/0148232 teaches system and method that use hashed media identifiers to determine audience measurement data including demographic data from third party providers.
Prior art Besehanic US Publication 2016/0148232 does not teach mobile device of the user collecting meta data of the user and the media file and sent to the remote server device, only when the hash value of the media file as determined by the mobile device of the user matches with the hash value previously generated by the remote server device.

Prior art Koenig et al. published article “Forensic Authenticatoin of Digital Audio and Video Files” teaches Digital data imaging and analysis software can perform a number of functions, including the creation of bit-for-bit copies of submitted media (digital data images); calculation of mathematical representations (hashes) of digital data images and individual files; extraction of individual files from digital data images; comparisons of the matching and non-matching bytes of two files/digital data images; viewing and searching the contents of data images, files, memory cards and solid-state devices; editing of file copies
Prior art Koenig et al. published article “Forensic Authenticatoin of Digital Audio and Video Files” does not teach mobile device of the user collecting meta data of the user and the media file and sent to the remote server device, only when the hash value of the media file as determined by the mobile device of the user matches with the hash value previously generated by the remote server device.


record Yan US Publication 2014/0012659 in view of Curd et al. US Publication 2009/0254420 and Feldman et al. US Publication 2017/0330219 does not teach identifying plurality of media creatives presented at overlapped networks are identified and performing analysis on those identified media creatives using weighted generalized linear model (weighted GLM), wherein each entry in the data structure represents a network-media creative combination derived from the plurality of media creatives and the overlapping networks in the subgraph. Modifying Data structure to include network spend for each network – media-creative combination and computing their efficiency in terms of incremental lift in unique visitors to a website per the network spend on the respective network-media creative combination. Generating a visualization based on the results of adjusting and presenting is generated and presented on the user interface [see Fig. 6 and associated disclosure of the disclosure].

system and method for generating a graph relating queries to advertisement from which subgraph can be selected. Chang does not teach modifying data structure to include network spend for each network – media-creative combination and their efficiency is computed in terms of incremental lift in unique visitors to a website per the network spend on the respective network-media creative combination. Media creative efficiency for each network-media creative-network spend combination in the data structure are adjusted to thereby debias the media creative efficiency for each network-media creative-network spend combination in the data structure. A visualization based on the results for the adjusting is generated and presented on the user interface [see Fig. 6 and associated disclosure of the disclosure].



Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 30, 2022